Citation Nr: 0120864	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  97-32 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for service-connected 
tinea pedis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  

INTRODUCTION

The veteran had active duty service from April 1970 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the veteran's claim for a 
compensable evaluation for his service-connected tinea pedis.  
The veteran appealed, and after additional evidence was 
obtained, the RO increased the veteran's evaluation to 10 
percent in May 1999.  However, the veteran expressed his 
continued disagreement with this evaluation, and as this 
increase did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDING OF FACT

The veteran failed to report for VA examinations in March and 
June of 2000 without good cause.  


CONCLUSION OF LAW

Entitlement to rating in excess of 10 percent for tinea pedis 
is denied due to failure to report for scheduled VA 
examinations.  Veterans Claims Assistance Act (section 4, 114 
Stat. 2096, 2098-2099); 38 C.F.R. §§ 3.326, 3.655(b) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the RO's March 1997 decision that the evidence 
did not show that the criteria for a higher rating had been 
met for his tinea pedis.  That is the key issue in this case, 
and the rating decision, as well as the statement of the case 
(SOC), and supplemental statements of the case (SSOC's), 
dated in June 1998 and May 2000, informed the appellant of 
the relevant criteria.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC, and the SSOC's sent to the appellant informed 
him of the information and evidence needed to substantiate 
this claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any obtainable 
evidence not of record that might aid his claim or that might 
be pertinent to the bases of the denial of this claim.  The 
RO also requested and obtained VA medical records, and has 
obtained the veteran's service medical records from the 
National Personnel Records Center.  Although examinations 
were scheduled in March and June of 2000, the veteran failed 
to report both times.  Under the circumstances, no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  See Dusek v. Derwinski, 2 Vet. App. 519, 
521 (1992) (VA's attempt to schedule an examination fulfills 
its duty to assist where veteran refused to submit to such 
examination without good cause) (citing 38 C.F.R. § 3.655).  
Finally, in a letter, dated in November 2000, the veteran's 
representative stated that the duty to assist had been 
complied with (discussed infra).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In March 1997, the RO denied the veteran's claim for a 
compensable evaluation for his service-connected tinea pedis.  
The veteran appealed, and after additional evidence was 
obtained, the RO increased the veteran's evaluation to 10 
percent in May 1999.  

The Board initially notes that it does not appear that all of 
the Board's instructions in its February 1999 remand were 
carried out.  Specifically, the Board requested that the RO 
obtain records from the VA medical center in Baltimore, and 
that the veteran be scheduled for a VA examination, and that 
copies of the RO's notice to the veteran informing him of the 
scheduled examination be placed in the claims file.  For some 
unknown reason, copies of VA's notice to the veteran 
informing him of the scheduled examination were not placed in 
the claims file.  However, and in any event, no argument has 
been presented that the veteran failed to receive notice of 
his examinations.  Furthermore, in a June 2000 supplemental 
statement of the case (SSOC), the veteran was notified of his 
failure to appear for his March and June 2000 examinations.  
Therefore, any failure to provide him with such notice would 
not have been prejudicial to him, because the June 2000 SSOC 
afforded him the opportunity to protest the RO's decision.  
See e.g., Jones v. West, 12 Vet. App. 98, 101 (1998) (any 
purported failure of the RO to notify the veteran of an 
examination, even if true, was harmless error in view of the 
issuance of a follow-up letter which afforded him the 
opportunity to protest the action).  Finally, in a November 
2000 letter, the veteran's representative declined any 
further development.  Accordingly, the Board finds that the 
RO has substantially complied with the Board's February 1999 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  

The Board finds that the veteran's claim must be denied for 
failure to appear for his scheduled VA examinations in March 
and June of 2000.  The Board initially notes that the U.S. 
Court of Appeals for Veterans Claims (Court) has previously 
stated that the duty to assist "is not always a one-way 
street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and 
that those applying for benefits have "a responsibility to 
cooperate with" the VA in the "gathering of the evidence 
necessary to establish allowance of benefits."  Morris v. 
Derwinski, 1 Vet. App. 260, 264 (1991).  

Under 38 C.F.R. § 3.326 (2000), where medical evidence 
accompanying a claim is not adequate for rating purposes, a 
Department of Veterans Affairs examination will be 
authorized.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with 38 U.S.C.A. § 3.655 (b), (c), as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  See 
38 C.F.R. § 3.655(a); see also Hyson v. Brown, 5 Vet. App. 
262 (1993).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 U.S.C.A. § 3.655(b) (emphasis added).

In the absence of evidence to the contrary, the law presumes 
the regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  

In February 1999, the Board remanded the claim and instructed 
the RO to carry out additional development, to include the 
scheduling of another VA examination of the veteran's feet.  
Although a VA examination of the veteran's feet was performed 
in May 1999, the RO determined that the examination report 
was inadequate, and requested another examination.  
Documentation from the RO indicates that the veteran was 
scheduled for examinations in March and June of 2000, and 
that the veteran failed to report on both occasions.  

In June 2000, the RO sent to the veteran an SSOC to his last 
address of record.  This SSOC afforded him written notice of 
his failure to appear at both examinations.  See 38 C.F.R. § 
3.1(q) (2000).  This SSOC also notified him that the criteria 
for a rating in excess of 10 percent for tinea pedis had not 
been met.  

There is no record of a reply from the veteran to the June 
2000 SSOC, and there is no record that the veteran ever 
requested another examination.  The veteran has never 
asserted that he was not notified of either the March or June 
2000 VA examinations.  There is no evidence that the June 
2000 SSOC was returned as undeliverable, nor is there any 
other record of an argument pertaining to good cause for the 
veteran's failure to report for his VA examinations.  

Given the foregoing, there is no evidence on file 
demonstrating that the veteran had an adequate reason or good 
cause for failing to report for his scheduled examinations.  
The Board therefore finds that good cause has not been shown 
for the veteran's failure to appear for his VA examinations 
scheduled in March and June of 2000.  See Engelke v. Gober, 
10 Vet. App. 396, 399 (1997) (good cause determinations 
characterize a veteran's conduct, and are factual in nature).  

In a case such as this, where additional development is 
required to determine entitlement to increased benefits, the 
veteran may not passively sit by under circumstances where 
his cooperation is essential in obtaining the putative 
evidence.  In such a situation, the Board has no alternative 
but to deny the veteran's claim of entitlement to an 
increased rating for his tinea pedis as a matter of law.  See 
38 C.F.R. § 3.655; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Entitlement to a rating in excess of 10 percent for tinea 
pedis is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

